DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-17 are pending.  Claims 1-4 and 10-14 have been amended. 

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Holby Abern (Reg. No. 47,372) on February 23, 2022.  This examiner’s amendment amends Claims 1-4, 7, 9-13 and 16-17.
Claims 1-4, 7, 9-13 and 16-17 of the application have been amended as follows: 
Claim 1 (currently amended):  A gaming system comprising:
a processor; and
a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to:
cause a display, by a display device, of a symbol at each of a plurality of default symbol display positions, the plurality of default symbol display positions being located across a set of reels,
after the display, by the display device, of the symbol at each of the plurality of default symbol display positions and responsive to a symbol addition event occurring:
and

cause a display, by the display device, of any 
after the display, by the display device, of the symbol at each of the plurality of default symbol display positions and responsive to no symbol addition event occurring:	
cause a display, by the display device, of any 

Claims 2 and 3 (cancelled).

Claim 4 (currently amended):  The gaming system of Claim a quantity of additional symbol display positions is based on a location of each of the additional symbol display positions.

Claim 7 (cancelled).

Claim 9 (cancelled).

Claim 10 (currently amended):  A method of operating a gaming system, the method comprising:
causing a display, by a display device, of a symbol at each of a plurality of default symbol display positions, the plurality of default symbol positions being located across a set of reels,

causing a display, by the display device, of a symbol at an additional symbol display position, the additional symbol display position being separate from each of the plurality of default symbol display positions, being located along a payline between at least two of the default symbol display positions, and not being located on any reel of the set of reels, and

causing a display, by the display device, of any 
after the display, by the display device, of the symbol at each of the plurality of default symbol display positions and responsive to no symbol addition event occurring, 

causing a display, by the display device, of any 

Claims 11 and 12 (cancelled).

Claim 13 (currently amended):  The method of Claim 10, wherein a quantity of additional symbol display positions is based on a location of each of the additional symbol display positions.

Claims 16 and 17 (cancelled).

Allowable Subject Matter
Claims 1, 4-6, 8, 10, and 13-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 10 are directed to a gaming system and method of operating a gaming system comprising a processor, a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: cause a display, by a display device, of a symbol at each of a plurality of default symbol display positions, the plurality of default symbol positions being located across a set of reels, after the display, by the display device, of the symbol at each of the plurality of default symbol display positions and responsive to a symbol addition event occurring.   
Regarding independent Claims 1 and 10, none of the cited prior art discloses or teaches a symbol addition event occurring: cause a display, by the display device, of a symbol at an additional symbol display position, the additional symbol display position being separate from each of the plurality of default symbol display positions, being located along a payline between at least two of the default symbol display positions, and not being located on any reel of the set of reels which, in combination with other remaining claimed elements: (a) cause a display, by the display device, of any award associated with the symbols displayed at the default symbol display positions along the payline and the additional symbol display position along the payline; (b) after the display, by the display device, of the symbol at each of the plurality of symbol display positions and responsive to no symbol addition event occurring; and (c) cause a display, by the display device, of any award associated with the symbols displayed at the default symbol display positions along the payline.  
The closest prior art of record, Aoki et al. (US 8,795,059 B2) discloses a gaming system and method in which displays a symbol addition event to cause a display of an additional symbol display position (see Aoki, Fig. 6(A-F)), being separate from each of the plurality of default symbol display positions (see Aoki, Fig. 6(A-F)), and not being located on any reel of the set of reels (see Aoki, Fig. 6(A-F)) but does not fairly teach or suggest wherein the additional symbol display position being located along a payline between at least two of the default symbol display positions.  Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 1 and 10 (along with their respective dependent Claims 4-6, 8 and 13-15) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715